Citation Nr: 1019161	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In August 2008, the Board remanded this case for additional 
development, and the case was returned for further appellate 
review.  The Board again remanded this claim in September 
2009 because the Veteran had submitted new evidence that was 
not accompanied by a waiver of initial review by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304.  On 
remand, the Appeals Management Center (AMC) was directed to 
review the new evidence and issue a supplemental statement of 
the case.  The Veteran and his representative submitted 
additional evidence in September 2009.  In an accompanying 
statement, the Veteran's representative expressly waived 
consideration of this evidence by the agency of original 
jurisdiction.  A handwritten note, also from the Veteran's 
representative, directs that the Veteran "Also waive[s] RO 
review of any previously submitted evidence referenced by BVA 
remand of 9/22/09."

The Board notes that no supplemental statement of the case 
was issued following the September 2009 Board remand.  The 
Court has held that the Board is obligated by law to ensure 
that the agency of original jurisdiction complies with its 
directives; and where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In the case at hand, however, given that the 
Veteran's accredited representative expressly waived RO 
consideration of all of the evidence that was subject to the 
September 2009 remand and the evidence that had been 
submitted following the September 2009 remand, the Board 
finds that the AMC's failure to issue a supplemental 
statement of the case constitutes harmless error.  


FINDING OF FACT

The Veteran's transitional cell carcinoma of the bladder is 
not shown by the credible lay or medical evidence of record 
to have manifested within one year of his separation from 
service or to have been etiologically related to a disease, 
injury, or event in service, to include exposure to ionizing 
radiation.


CONCLUSION OF LAW

The Veteran does not have transitional cell carcinoma of the 
bladder that is the result of disease or injury incurred in 
or aggravated during active military service, including as 
due to exposure to ionizing radiation, nor may the Veteran's 
bladder cancer be presumed to have been incurred by service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in August 2004 
and November 2004 in which the RO advised the appellant of 
the evidence needed to substantiate his claim.  The November 
2004 letter specifically informed the Veteran of how to 
establish service connection as a result of in-service 
radiation exposure.  These letters advised the Veteran of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  An October 2006 letter further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the October 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
November 2005.  His claim, however, was subsequently 
readjudicated in a May 2007 statement of the case and a June 
2009 supplemental statement of the case.  In any event, 
because service connection is being denied, the Board finds 
that any deficiencies in the content or timeliness of this 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, radiation dose assessments, and his 
identified private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, as will be discussed below, an 
independent January 2009 dose assessment from a physician and 
a February 2009 etiology opinion from the Chief Public Health 
and Environmental Hazards Officer were obtained by VA in 
connection with the Veteran's claim pursuant to the 
provisions of 38 C.F.R. § 3.311.  The Board finds that the 
estimate and opinion are considered adequate for the purpose 
of determining the service connection claim decided herein.  
These reports reflect review of the Veteran's claims folder, 
including the Veteran's service treatment records and his 
statements regarding his in-service radiation exposure.  As 
will be discussed below, the January 2009 and February 2009 
reports also explained the rationales behind the dose 
assessment and the etiology opinion through citation to 
medical principles and the facts of the Veteran's case.  For 
these reasons, the Board concludes that the January 2009 dose 
assessment and February 2009 etiology report in this case 
provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
transitional cell carcinoma of the bladder, which he 
essentially contends is the result of exposure to ionizing 
radiation while working as an x-ray technician during service 
at the Naval Hospital at Camp Lejeune, North Carolina.  The 
Board notes that his assignment to this facility from October 
1969 to February 1973 is reflected in his service personnel 
records.  His personnel records also reflect that he attended 
Naval Hospital Corps School from June 1969 to October 1969, 
that he trained as an x-ray technician from May 1970 to July 
1971, and that he was certified as an x-ray technician in 
August 1971.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as malignant tumors, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the 
fact that a veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other type of radiation exposure.  

Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes urinary bladder cancer.  
38 C.F.R. § 3.311(b)(2)(xiii) (2009).  Section 
3.311(b)(5)(iv) requires that this disease become manifest 
five years or more after exposure.  In the case at hand, the 
Veteran's cancer became manifest in 2004, more than 30 years 
after his claimed radiation exposure.  

Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
exposure to ionizing radiation in service.

Because, as noted above, the Veteran's bladder cancer became 
manifest more than 30 years following his separation from 
service, the Veteran is not entitled to presumptive service 
connection based on a chronic disability.  The Board will 
therefore determine whether direct service connection may be 
granted, to include based on the Veteran's in-service 
exposure to ionizing radiation.

In December 2004, the RO requested that the Naval Dosimetry 
Center verify the Veteran's radiation exposure while serving 
as an x-ray technician at Camp Lejeune between May 1970 and 
February 1973.  The December 2004 response indicated that the 
Veteran had been exposed to 00.103 rems of deep dose 
equivalent radiation from May 5, 1970, to December 31, 1972.  

A March 2005 letter from the Undersecretary of Health advised 
that it was unlikely that the Veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to 
ionizing radiation.  It further noted that exposure to 14.37 
rads or less at age 21 provided a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the Veteran's bladder cancer is related to exposure 
to ionizing radiation.  

Based on the Undersecretary's opinion, the Director of the 
Compensation and Pension Service concluded that there is no 
reasonable possibility that the Veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to 
ionizing radiation in service.

The Veteran disputed this estimation of his exposure to 
ionizing radiation in service and cited two main reasons for 
the discrepancy.  First, he stated that he was regularly told 
to leave his radiation film badge in the control room, so he 
was actually exposed to much more ionizing radiation than was 
detected by his badge.  Second, he also contends that he 
often had to perform his duties as an x-ray technician, 
including holding down people who were being x-rayed, without 
wearing a lead apron.  The Veteran therefore believed that 
his radiation exposure would be much higher than might be 
projected based on the assumption that he was wearing his 
badge and proper protection.  

The Veteran submitted two letters from Dr. O., a former VA 
radiologist, to support his contention that the dosimetry 
information provided by the Naval Dosimetry Center was 
inaccurate.  In addition, an October 2005 letter describes a 
conversation he had with Dr. R., a nuclear medicine physician 
and Radiation Safety Officer at the Fayetteville VA Medical 
Center.  Dr. R. stated that natural background radiation in 
North Carolina is approximately 300 millirems (mrems) per 
year.  This includes the radiation that is received from 
cosmic radiation, soil, rocks, and the occasional diagnostic 
medical x-ray procedure.  The Veteran's radiation film badge, 
however, indicated that he received 103 mrems from May 5, 
1970, to December 31, 1972.  Because dosimetry readings were 
only available for a portion of the Veteran's time working in 
the Naval hospital, because the record contained 
corroborating statements regarding the Veteran's working 
conditions, and because the use of portable x-ray machines 
could be associated with increased radiation exposure to 
personnel, Dr. O. believed the radiation film badge record 
was open to challenge.

In March 2008, Dr. O. submitted a second letter that 
attempted to quantify the amount of radiation exposure 
received by the Veteran during service.  He cited the 
difficulties in establishing an exact figure, such as not 
knowing the kind of x-ray equipment the Veteran worked with 
and not knowing for how many hours the Veteran worked 
alongside each piece of equipment.  He stated that in all 
probability the Veteran worked with portable x-ray machines, 
fluoroscopic equipment, and angiography equipment.  He noted 
that radiation output is higher in such machines than it is 
with basic radiographic equipment.  Dr. O. noted that the 
Veteran and a co-worker had stated that they did not wear led 
aprons when they worked.  Based on the radiation absorption 
figures provided by a manufacturer of protective lead aprons, 
Dr. O. suggested that the Veteran received up to ten times 
more radiation than he otherwise would have had he worn a 
lead apron.  

According to 38 C.F.R. § 3.311(a)(3)(i), the difference 
between the claimant's estimate and dose data derived from 
official military records shall ordinarily be considered 
'material' if one estimate is at least double the other 
estimate.  When necessary to reconcile a material difference 
between appellant's estimate of dose from a credible source, 
and dose data derived from official military records, the 
estimates and supporting documentation shall be submitted to 
an independent expert, selected by the Director of the 
National Institutes of Health (NIH), who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim.  

Under these provisions, the difference between the claimant's 
estimate and dose data derived from military sources shall 
ordinarily be considered material if one estimate is at least 
double the other estimate; and a dose estimate shall be 
considered from a credible source if prepared by a person or 
persons certified by an appropriate professional body in the 
field of health physics, nuclear medicine, or radiology, and 
if based on the facts or circumstances of the particular 
claim.  

Even though Dr. O. did not offer an alternative radiation 
dosage estimate, the concerns he raised about the legitimacy 
of the dosimetry information provided by the Naval Dosimetry 
Center, along with his own assessment that the Veteran may 
have received up to ten times more radiation than he would 
have had he worn a lead apron, were found sufficient by the 
Board in the August 2008 remand to warrant obtaining separate 
radiation dose estimate from an independent expert selected 
by the NIH. 

In January 2009, an independent radiation dose assessment was 
received from Dr. G., an independent consultant from the 
Idaho State University Department of Physics.  Dr. G. arrived 
at a separate radiation dose estimate of 6.281 rem with a 
corresponding bladder absorbed dose of 6.281 rad.  Dr G.'s 
report states that his separate radiation dose estimate is 
based upon factors "including criticism by the veteran and 
others of the dosimetry and use of protective equipment ... 
coupled with technical guidance, professional experience, and 
judgment."  He stated that his "separate radiation dose 
estimate is intended to be an overestimate of the dose in 
order to provide benefit of the doubt to the veteran." 

The January 2009 radiation dose assessment report provides a 
thorough explanation of the methodology used to arrive at the 
6.281 rem dose estimate.  According to the report, the 6.281 
rem dose includes adjustments "for possible errors in the 
recorded film badge dose" and for errors involving "'missed 
dose,' which occurs when the dose received does not reach the 
limit of detection of the film badge."  Dr. G. also used 
dose estimates taken from "a large study on estimating 
historical radiation doses to a cohort of U.S. radiologic 
technologists ... (Simon et al., 2004; 2006)."  

Dr. G.'s report included a chart listing the distribution of 
annual film badge doses in hospitals for the years 1960 
through 1976 for the 90th, 95th, and 99th percentiles from 
the Simon study.  Dr. G. noted that doses are usually 
estimated in the 95th percentile for purposes of claim 
adjudication in order to provide a veteran-friendly 
overestimated dose.  Given that "concerns about the 
radiological safety conditions in the hospital were described 
by the veteran and in supporting letters (primarily 
restraining patients, sometimes without wearing protective 
lead aprons or film badges)" Dr. G. found it "appropriate 
to overestimate the dose using the 99th percentile level, 
which corresponds to 6.121 rem."  Dr. G. added an additional 
0.160 rem dose assessment to account for medical bladder 
radiation doses the Veteran would have received during his 
four years of service.  When added together, these numbers 
produce a total estimated radiation dose of 6.281 rem.

Based on Dr. G.'s radiation dose assessment, the Chief Public 
Health and Environmental Hazards Officer, in a February 2009 
memorandum, used the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) to estimate the likelihood that the Veteran's 
bladder cancer was due to his exposure to ionizing radiation.  
Based on "the Veteran's exposure dose [being] regarded as 
having been received [as] a single acute exposure of 6.821 
rem in 1969 ... the [IREP] program calculated a 99th percentile 
value for the probability of causation for bladder cancer of 
9.66%."  It was concluded that, "In view of the above, it 
remains our opinion that it is unlikely that the Veteran's 
bladder cancer can be attributed to radiation exposure while 
in military service."

In September 2009, the Veteran submitted an alternate dose 
estimate from Dr. D., who specializes in radiology and 
diagnostic physics.  Dr. D.'s radiation dose estimate was 
reportedly based on estimates of the number of patients the 
Veteran personally worked with per day, the number of 
patients who needed to be held, the number of fluoroscopic 
cases per day, and the number of CT cases per week (for which 
there was no control booth).  The radiation dose estimate is 
also based on the Veteran's assertion that no aprons were 
available to be worn and on what Dr. D. considered to be the 
most likely equipment that would have been used in the 
hospital at the time.  

Dr. D. stated that "The dose to [the Veteran] ... was 
determined by estimating the tube current (mA-min) and kVp 
for each study, estimating the x-ray output in mR/mAs, then 
determining the fraction of incident beam scattered to [the 
Veteran]."  He further explained how each individual figure 
was determined and the assumptions on which these 
calculations were based.  

According to Dr. D., "Based on the assumptions made, in a 
typical year [the Veteran] received a realistic minimum 
exposure of 40,000 mR and a reasonable maximum of 75,000 mR 
per year with an estimated absorbed tissue dose of 34,000 
mrem to 65,000 mrem per year."  He noted that "these levels 
are well above the 5,000 mrem (N-18) allowed dose per year," 
and that "the dose received for any one study in which [the 
Veteran] was in the room could be considered manageable but 
that the large numbers of unprotected case[s] in which he was 
involved lead to this high estimated dose."  

Dr. D. concluded that, "At the levels determined and using 
the linear no-threshold dose-response relationship, [the 
Veteran] would have a significant increase in lifetime cancer 
risk (6.8 to 13 times the risk in a given year of somebody 
who worked at the legal dose limit) particularly considering 
the extended exposure period of approximately 3 years."  He 
also stated that, "Had aprons been available, the dose [the 
Veteran] would have received to the "whole body" (trunk, 
major organs, reproductive organs, blood forming organs) 
would have been reduced by a factor well in excess of 95% (I 
have recorded reductions in excess of 99%)."

Dr. D. concluded that, "Based on the assumptions and 
calculations, [the Veteran's] exposures were clearly in 
excess of the legal limit by several multiples" and noted 
that "The dose limit was set based on lifetime risk of 
radiation induced fatal cancer seeking to keep the worker as 
safe as in any 'safe' industry."  He concluded that "It 
follows that there is great increase in risk of malignancy to 
[the Veteran]" and that, resolving the benefit of the doubt 
in favor of the Veteran, "there is a significant chance that 
his malignancy was caused by the high doses he received."  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds that both radiation dose 
assessments are highly probative.  The Board notes that both 
physicists are professionally qualified to provide radiation 
dosage estimates.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board further notes that each doctor thoroughly 
explained his methodology, including the assumptions on which 
his estimates were based and the factors that went into each 
individual calculation.  The Board finds that each estimate, 
when examined on its own terms, is internally consistent and, 
to that extent, is highly probative.  The Board further finds 
both estimates to be much more probative than the 103 mrem 
estimate that was given by the Naval Dosimetry Center.

However, the Board must ultimately find the January 2009 
estimate of Dr. G. to be more probative than Dr. D.'s 
September 2009 assessment.  Dr. D., in his September 2009 
report, expressly states that his estimated dose exposure is 
based upon the Veteran's assertions that he did not have 
access to an apron when he worked as an x-ray technician.  He 
further stated that aprons would have reduced the Veteran's 
whole body exposure "by a factor well in excess of 95%" and 
indicated that such exposure could have been reduced in 
excess of 99 percent.  The Board notes, however, that the 
assumption that the Veteran never used an apron is incorrect.  

The record contains multiple statements from both the Veteran 
and fellow service members reflecting that aprons were 
available but there were not enough to go around.  The Board 
notes that the fact that aprons were not always used is 
factored into Dr. G.'s estimate, while Dr. D.'s estimate was 
based on the assumption that aprons were never used.  The 
Board further notes that Dr. G.'s report reflects a thorough 
review of the claims file, including statements made by the 
Veteran and fellow service members describing the conditions 
under which they served.  Admittedly, it is impossible to 
determine at this late date the precise number of occasions 
on which the Veteran wore an apron versus those he did not.  
Nevertheless, the Board finds that Dr. G.'s dosage estimate 
is based upon factual assumptions of the Veteran's working 
conditions that are far more consistent with those described 
in the claims folder by the Veteran and his fellow service 
members.  On the other hand, Dr. D.'s assumption that the 
Veteran never wore an apron is patently inconsistent with the 
Veteran's own reports.  In fact, there is no factual basis in 
the record for the assumption made by Dr. D. that the Veteran 
never wore an apron while performing his duties in service.  

Finally, the Board notes that Dr. D. raised several concerns 
with Dr. G.'s dose assessment in a September 2009 letter.  
The first of these, that Dr. G. provided a dose assessment 
with no rationale, is unfounded, as the January 2009 dose 
assessment that is discussed above clearly explains the 
methodology and rationale behind Dr. G.'s dose estimate.  

In addition, Dr. D. agreed "that plugging in 6.281 rem as an 
acute dose into the NIOSH calculator would result in 
approximately the [increased] risk estimate [of 9.66 percent] 
quoted."  He further noted, "However, if the dose which I 
calculated were plugged in over the period of exposure as 
chronic exposure (which results in a lower risk estimate than 
the acute model), the 99% percentile risk estimate for 
bladder cancer is 81.26%!"  

As explained above, the Board has already determined that Dr. 
D.'s dose estimate is less probative in that it was based on 
an inaccurate assumption that the Veteran never wore a 
protective apron during service.  Furthermore, the 
disagreement arises over the proper estimated radiation dose 
assessment itself; there is no disagreement over how to 
insert that number, once determined, into the NIOSH 
calculator to arrive at an increased estimated risk 
assessment for bladder cancer.  The Chief Public Health and 
Environmental Hazards office explained that calculating the 
Veteran's increased risk for bladder cancer based on his 
having received the entire estimated radiation exposure found 
by Dr. G. (which itself constitutes an estimate for total 
exposure over his entire period of service) as a single dose 
is more favorable to the Veteran because it would tend to 
increase the probability of causation for cancer, and Dr. D. 
acknowledged that using inserting the numbers as chronic 
exposure results in a lower risk estimate than the acute 
model.  Consequently, the Board finds that the concerns 
raised by Dr. D. in the September 2009 letter are both 
unfounded and irrelevant to determining the proper radiation 
dosage estimate itself and thus do not diminish the probative 
value of Dr. G.'s January 2009 radiation dose estimate.  

In short, the Board concludes that the January 2009 radiation 
dosage assessment from Dr. G., along with the February 2009 
opinion from the Chief Public Health and Environmental 
Hazards Officer, is the most probative estimate of the 
Veteran's exposure to ionizing radiation of record.  The 
Board further notes that there is no competent medical 
opinion of record linking the Veteran's bladder cancer to his 
military service separate from his exposure to ionizing 
radiation.  Thus, the preponderance of the evidence is 
against granting entitlement to service connection for 
transitional cell carcinoma of the bladder as a result of 
exposure to ionizing radiation.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for transitional cell 
carcinoma of the bladder as a result of exposure to ionizing 
radiation is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


